The petitioner, Jack Wheeler, is confined in the jail of Oklahoma county to await final trial in the district court upon the charge of having obtained professional services of the value of $100 from Dr. R.S. McCabe by means of certain alleged false representations.
The Attorney General suggests to the court that there is no statute under which this prosecution can be maintained. In this opinion we concur. The criminal laws of Oklahoma cannot be used for the collection of debts created for any kind of professional or personal service.
It is therefore ordered that the petitioner be discharged from custody, and that the prosecution against him be dismissed.
ARMSTRONG and DOYLE, JJ., concur. *Page 563